Citation Nr: 1041894	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 



FINDING OF FACT

The Veteran does not have a hearing loss disability for VA 
purposes in the right ear; competent medical evidence shows that 
hearing loss in either ear did not begin in service and is 
unrelated to any acoustic trauma sustained during active service.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that was 
incurred in or aggravated in active service, and it is not 
presumed to have been incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction. The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

First, VA has complied with its duty to notify the Veteran of the 
information and evidence needed to substantiate and complete his 
claim, which the Veteran filed in April 2006. Subsequently, VA 
sent the Veteran a VCAA notice letter in May 2006. This letter 
informed the Veteran of the evidence he could submit to 
substantiate his claim, where and how to send this information, 
how to contact VA with questions, the evidence already obtained 
by VA, the evidence VA was responsible for obtaining, what the 
sum total of evidence must show to support the Veteran's claim, 
and how VA determines the effective date and disability rating 
for a claim once service connection is granted.

Second, VA has complied with its duty to assist the Veteran in 
obtaining evidence necessary to substantiate his claim. VA 
notified both the Veteran and his private physician that the 
private physician's opinion based on an April 2006 examination 
was not sufficient to establish entitlement to service connection 
for bilateral hearing loss because it did not include a brief 
medical and industrial history from the date of discharge. In 
June 2006, the Veteran's private physician was provided 60 days 
to clarify his opinion. Neither the Veteran nor his physician 
submitted any further information regarding the April 2006 
opinion. As a result, VA scheduled the Veteran for a VA 
compensation and pension examination in July 2006. At this 
examination, the examiner recorded the Veteran's history of 
military, occupational, and recreational noise exposure; examined 
and questioned the Veteran; examined the service and private 
medical records associated with the claims folder, including the 
April 2006 opinion; and performed audiometric testing. The 
examiner also provided a rationale for his opinion grounded in 
competent medical expertise. As a result, the Board finds this 
examination to be adequate in complying with VA's duty to assist 
the Veteran.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim. See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).

Service Connection 

The Board denies the Veteran's claim for entitlement to service 
connection for bilateral hearing loss because competent medical 
evidence indicates that the Veteran does not have bilateral 
hearing loss that began during service or within one year of 
discharge from service, and there is no evidence to show that 
hearing loss is related to any incident of service. See 38 C.F.R. 
§§  3.303, 3.307, 3.309.
 
The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In order for a veteran to prevail on the merits for a service-
connection claim, the Board must find medical evidence of current 
disability; medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Lay evidence of in-service incurrence or aggravation may serve to 
support a claim for service connection by demonstrating the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, capable of lay 
observation, such as those seen in this case. See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). 

Certain chronic disabilities, to include organic diseases of the 
nervous system, which may include some types of hearing loss, are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Even if the disease is not diagnosed during the presumptive 
period, a veteran can still receive presumptive service 
connection by showing, through acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree during the presumptive period, followed without 
unreasonable time lapse by definite diagnosis. Symptomatology 
shown in the prescribed period may have no particular 
significance when first observed, but in the light of subsequent 
developments it may gain considerable significance. Cases in 
which a chronic condition is shown to exist within a short time 
following the applicable presumptive period, but without evidence 
of manifestations within the period, should be developed to 
determine whether there was symptomatology which in retrospect 
may be identified and evaluated as manifestation of the chronic 
disease to the required degree. 38 C.F.R. § 3.307(c).




A veteran is not competent to provide a diagnosis or a medical 
nexus opinion. See 38 C.F.R. § 3.159. However, a veteran is 
competent to provide testimony as to continuity of symptomatology 
since service. See Charles, 16 Vet. App. at 373-74.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2009).

The Court of Appeals for Veterans Claims has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss. Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. 
eds., 1988)). When audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability is 
causally related to service. Hensley, 5 Vet. App. at 160.

In a September 2007 claim, the Veteran asserted that bilateral 
hearing loss began in 1967 and was never treated. The Veteran 
attributed this hearing loss to the noise of trucks, the motor 
pool, the rock crushing quarry, and the artillery during the 
firing exercises in his vicinity during service. 

At an induction examination in March 1966, the Veteran's hearing 
was recorded at 0 db for all Hertz levels measured. However, VA 
has generally taken administrative notice that audiological 
testing conducted by the service department prior to November 1, 
1967, was reported as ASA units, rather than International 
Standards Organization (ISO) units.  Converting the Veteran's 
March 1966 audiological results from ASA to ISO units results in 
the following: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15 db
10 db
10 db
10 db
5 db
LEFT
15 db
10 db
10 db
10 db
5 db

At an examination for the purpose of separation from service in 
December 1969, the Veteran's hearing was recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 db
-5 db
-10 db
15 db
///
LEFT
-5 db
-10 db
-10 db
///
0 db

Only at 3000 Hertz in the right ear did the Veteran's hearing 
show any decline during service, and not to a level considered to 
be hearing loss for VA purposes. See 38 C.F.R. § 3.385. Under 
Hensley, this decibel reading still falls within the threshold 
for normal hearing; only higher thresholds show some degree of 
hearing loss. See Hensley, 5 Vet. App. at 157. 

In April 2006, the Veteran visited a private physician at The 
Hearing Clinic, where he was diagnosed with a mild high frequency 
sensorineural hearing loss in the right ear and a moderate high 
frequency sensorineural hearing loss in the left ear. The Veteran 
was found to have Maryland CNC Test scores of 92 percent in both 
ears. Exact decibel measurements were not recorded, but the 
Veteran's physician determined that the Veteran presented with a 
pure tone average of 27.50 decibels in the right ear and 37.50 
decibels in the left ear. Under VA law, these results indicate 
bilateral hearing loss because the Maryland CNC Test scores were 
below 94 percent in both ears. See 38 C.F.R. § 3.385. The private 
physician did not set forth any competent medical evidence to 
support his opinion that it was "quite likely that" military 
service was the beginning of the Veteran's hearing loss. VA sent 
the physician a June 2006 letter asking him to qualify his 
opinion, but no further evidence has been associated with the 
claims folder. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(VA's duty to assist is not a "one-way street"). 

At a July 2006 compensation and pension examination, an audiology 
examination conducted and recorded under VA standards, showed the 
Veteran's threshold levels to be the following, with an average 
of 21.25 decibels in the right ear and an average of 37.5 
decibels in the left ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 db
15 db
15 db
20 db
35 db
LEFT
15 db
20 db
20 db
45 db
65 db

These results do not reflect a hearing loss disability for VA 
purposes in the right ear, as three or more of the decibel 
readings are not above 26 and no single decibel reading is 40 or 
higher. See 38 C.F.R. § 3.385. Additionally the Veteran's 
Maryland CNC Test score in the right ear was found to be at 98 
percent. See id. A hearing loss for VA purposes existed in the 
right ear at the time of this examination because at least one 
decibel reading at the relevant frequencies is 40 or higher. See 
id. Although the April 2006 private examination determined that a 
hearing loss disability for VA purposes existed in both ears, the 
Board finds the more recent examination, conducted and recorded 
under VA standards to be more probative.

The November 2008 compensation and pension examiner determined 
that the Veteran's hearing loss was not likely related to noise 
exposure in service. As a rationale for this opinion, the 
examiner stated that: "Exposure to either impulse sounds or 
continuous exposure can cause a temporary threshold shift. This 
disappears in 16 to 48 hours after exposure to loud noise. 
Impulse sounds may also damage the structure of the inner ear 
resulting in an immediate hearing loss. Continuous exposure to 
loud noise can also damage the structure of the hair cells 
resulting in hearing loss. If the hearing does not recover 
completely from a temporary threshold shift, a permanent hearing 
loss exists. Since the damage is done when exposed to noise, a 
normal audiogram subsequent to the noise exposure would verify 
that the hearing had recovered without permanent loss."   


As the November 2008 compensation and pension examiner provided a 
rationale based on competent medical evidence for his opinion, 
this opinion is afforded significant probative weight. See Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001) (finding that the Board 
may determine a particular medical opinion is probative or more 
probative than another). 

The Board has considered the development requirement of 38 C.F.R. 
§ 3.307(c). However, there is no competent medical evidence that 
the Veteran's hearing loss was shown to exist within a short time 
following the presumptive period of one year following service. 
See 38 C.F.R. § § 3.307(a)(3), 3.307(c), 3.309(a). The Veteran 
did not seek any treatment for hearing loss until filing his 
claim in April 2006. 

Although the Board finds the Veteran's post-service assertions 
that he experiences hearing loss to be competent and credible, 
when weighed with the entirety of the record they are not 
probative.  Although the Veteran is competent to report hearing 
loss, he does not have the medical expertise to state that the 
disability was present within the meaning of 38 C.F.R. § 3.385 as 
a result of military service.  

The Board affords greater probative weight to the competent 
medical evidence collected at the VA examination. There is no 
competent medical evidence of a causal connection between the 
Veteran's current hearing loss and service, and indeed, such a 
connection has been ruled out by a medical examiner who examined 
the service treatment records associated with the claims folder. 
See Hensley, 5 Vet. App. at 160. These findings are based on 
contemporaneous audiological measurements and reasoned medical 
analysis. Therefore, the preponderance of the evidence is against 
the Veteran's claim for entitlement to service connection 
bilateral hearing loss, and his claim is denied. See 38 C.F.R. 
§ 3.303; Alemany, 9 Vet. App. at 519.






ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


